Citation Nr: 0020658	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than 21 years of active duty terminating 
with his retirement in July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Little Rock, Arkansas, regional office (RO) of the Department 
of Veterans' Affairs (VA). 


FINDINGS OF FACT

1.  In May 1971 the RO denied the veteran's claim for 
entitlement to service connection for arteriosclerotic heart 
disease.  The veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed May 
1971 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The May 1971 rating decision of the RO, which denied 
entitlement to service connection for arteriosclerotic heart 
disease, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the May 1971 rating 
decision, in which service connection for arteriosclerotic 
heart disease was denied, is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991). Entitlement to service 
connection may also be granted for certain chronic diseases, 
e.g. cardiovascular disease, if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The evidence of record at the time of the May 1971 rating 
action may be briefly summarized.  The service medical 
records show that the veteran was tested for heart 
abnormalities on several occasions with no abnormalities 
noted.  The veteran's discharge examination showed no 
clinical abnormalities of the heart.

A VA examination was conducted in April 1971.  At that time 
the veteran reported a history of heart problems.  An 
examination of the cardiovascular system showed no 
abnormality.  A chest x-ray was negative.  
Electrocardiographic findings were interpreted as being 
normal.  The diagnosis was heart disease, not found. 

A rating decision in May 1971 denied service connection for a 
heart disorder on the basis that the disorder was not shown 
by the evidence of record.  The veteran was informed of that 
decision in May 1971 and of his appellate rights.  He did not 
appeal this decision, which is now final.  38 U.S.C.A. § 7105 
(1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.

In a December 1997 letter the RO informed the veteran that 
service connection for a heart disorder had previously been 
considered and was denied.  He was informed that to reopen 
his claim, he must submit evidence that shows that a heart 
disorder was incurred in or aggravated during service.  He 
was informed that he could submit such evidence at any time.  
The veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since the May 1971 decision includes 
military, private and VA medical records dated from 1983 to 
1999 showing treatment for various disabilities.  Private 
hospital records show that the veteran was admitted in 
August1983 for a coronary bypass.  There was a history of a 
possible myocardial infarction 12 years earlier.  The veteran 
continued to be treated until 1995.  The veteran was first 
diagnosed with significant left main coronary artery disease 
in 1983.  Subsequently he continued to receive treatment for 
heart disease.

A November 1998 VA examination showed an impression of 
arteriosclerotic heart disease, postoperative status four 
vessel coronary artery bypass with recurrent 100% blockage of 
the saphenous graft to the right coronary artery and 100% 
blockage of the saphenous graft to the obtuse marginal, 
compensated with angina and dyspnea at 5 METS.

A hearing was held before a hearing officer at the RO in 
March 1999.  At that time the veteran testified that he first 
had heart problems in 1969.  His symptoms started with a 
hurting across his chest.  He was treated by prescribing 
medicine that started with an L.  After his retirement, he 
first sought treatment at the air-force base in 1970 for 
heart complaints.  He has had 5 strokes since 1983, and has 
undergone coronary bypass.  

To summarize, the May 1971 denial by the RO was based on the 
fact that cardiovascular disease was not shown.  The evidence 
received since the May 1971 decision includes private medical 
records which clinically establish for the first time the 
presence of cardiovascular disease in 1983.  Accordingly, the 
Board finds that this evidence is new and material and the 
veteran's claim has been reopened. 


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for arteriosclerotic heart 
disease has been reopened.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinsky, 1 Vet. App. 78 (1990). An allegation 
that a disorder should be service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Court has determined that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477.  However, the VA may obtain 
evidence considered to be in the constructive possession of 
the VA.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Such evidence would include VA and military medical records.  

In this regard during the veteran's hearing he testified that 
he was treated at the Little Rock Air Force Base beginning in 
1970 shortly after his retirement for chest pain.  In March 
1999 the RO requested that facility to furnish copies of the 
treatment records covering the period from 1970 to 1983.  In 
May 1999 the Little Rock Air Force Base furnished the RO 
copies of the veteran's medical records.  However, these 
records pertained to treatment during the 1990s.  The Board 
is of the opinion that additional development in this area is 
warranted.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  It is requested that the RO inform 
the veteran of the requirements necessary 
to establish a well-grounded claim.  He 
should also be requested to furnish the 
approximate dates he was treated at the 
Little Rock Air Force Base from 1970 to 
1983 as a military retiree.

2.  The RO should contact the Little Rock 
Air Force Base Hospital (and any other 
appropriate source) where he was treated 
as a military retiree and request that 
they conduct a search for the additional 
records per the dates furnished by the 
veteran.  If these records have been 
retired the RO should request the 
assistance of the facility in locating 
and retrieving these records.  If no such 
records can be located, the facility is 
requested to so state.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

